
	
		II
		112th CONGRESS
		2d Session
		S. 2436
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on cyanuric
		  chloride.
	
	
		1.Cyanuric chloride
			(a)In
			 generalHeading 9902.22.45 of the Harmonized Tariff Schedule of
			 the United States (relating to cyanuric chloride) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
